UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7021


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

SAMUEL PARRIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00063-MR-7)


Argued:   December 8, 2015                 Decided:   February 11, 2016


Before AGEE and HARRIS, Circuit Judges, and Theodore D. CHUANG,
United States District Judge for the District of Maryland,
sitting by designation.


Vacated and remanded by unpublished opinion.    Judge Agee wrote
the opinion, in which Judge Harris and Judge Chuang joined.


ARGUED: Joshua B. Carpenter, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina, for Appellant.    Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.    ON BRIEF: Ross Hall Richardson,
Executive Director, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC.,   Asheville,  North   Carolina,   for   Appellant.    Jill
Westmoreland Rose, United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
AGEE, Circuit Judge:

       Samuel Parris appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based

on an amendment to the U.S. Sentencing Guidelines.                           We vacate

and    remand    the     district      court’s         order     because     the   court

erroneously found that it the lacked legal authority to reduce

Parris’       sentence      below      the         statutory      minimum     term     of

incarceration.



                                           I.

                                           A.

       In 2008, Parris pled guilty to one count of conspiracy to

distribute methamphetamine in violation of 21 U.S.C. §§ 841 and

846.       This offense carries a mandatory-minimum sentence of 120

months      imprisonment.        See      21       U.S.C.   §   841(b)(1)(A). 1       The

probation office prepared a presentence report that calculated

Parris’ offense level at 29 and his criminal history category at

VI,    resulting       in    a   guideline            range     of   151-188       months

imprisonment.

       Before    sentencing,        the        Government       moved,     pursuant    to

“Section 5K1.1 of the Sentencing Guidelines and Title 18, United



       1
       This opinion omits internal marks, alterations, citations,
emphasis, or footnotes from quotations unless otherwise noted.



                                               3
States Code, Section 3553(e),” for a downward departure from the

applicable      guideline      range       to   reflect     Parris’        substantial

assistance.      J.A. 28 (emphasis added).               The Government’s motion

recommended that Parris receive a four-level departure, thereby

putting his guideline range at 110-137 months, with the low-end

of   that    range    below    the    statutory     minimum       sentence     of   120

months.

      A     substantial-assistance         motion    authorizes       a     sentencing

court to deviate from the guideline range should it deem that

course appropriate under the sentencing factors.                     Such a motion

under 18 U.S.C. § 3553(e) authorizes the court to sentence a

defendant below the term otherwise required by an applicable

statutory minimum sentence.            See United States v. Williams, 687
F.3d 283, 286-87 (6th Cir. 2012).                 A motion under § 5K1.1, by

contrast,      only     authorizes     a    departure      from     the     calculated

guideline range, but not below the statutory minimum sentence

otherwise required.        See United States v. Johnson, 393 F.3d 466,

470 n.4 (4th Cir. 2004).             In other words, “[a] § 3553(e) motion

allows the district court to depart below both the statutory

minimum      sentence    and   the     low-end      of    the     Guideline    range.

However, a § 5K1.1 motion does not allow the court to depart

below the statutory minimum sentence.”                   Id.    “When a statutory

minimum sentence is involved in the case, a § 5K1.1 motion is

less defendant-friendly than a § 3553(e) motion.”                    Id.

                                            4
       At   Parris’       sentencing       hearing,         the    court   heard    argument

from the Government in support of its substantial assistance

motion.      The court then granted the Government’s motion without

limitation:

                 For the reasons set forth in the written
                 motion for downward departure, as well as
                 those   orally   articulated    by   the    U.S.
                 attorney, the court determines that the
                 motion for downward departure should be and
                 the same is allowed.           And the court
                 concludes that a final offense level of 25,
                 criminal   history    category    VI   with    a
                 guideline range of 110 to 137 months is
                 correct in this case.

J.A.   21.         Following        further    argument,           the   court   imposed   a

sentence     of     120     months,    equal       to   a    21%    reduction    below    the

original guideline range, but at the statutory minimum.

       Although       the    sentencing        court        granted      the   Government’s

motion      in    full    during     the   hearing,         the    corresponding     docket

entry stated “MOTION for Downward Departure pursuant to U.S.S.G.

5K1.1 – granted.”             J.A. 4.       In the statement of reasons form,

the sentencing court checked the box indicating that a mandatory

minimum sentence was entered, and a separate checkbox indicating

that the sentence was below the mandatory minimum pursuant to                              a

§   3553(e)       motion     went     unmarked.         Thus,       in   contrast    to   the

court’s ruling stated ore tenus from the bench at the sentencing

hearing, the court’s written judgment arguably indicates that

the Government’s motion was granted only under § 5K1.1.


                                               5
      This distinction is relevant because this case ultimately

centers on whether the sentencing court granted the Government’s

substantial-assistance motion under § 3553(e), § 5K1.1, or both.

In turn, that finding governs whether the district court abused

its   discretion          in   ruling    on     the    current      §   3582(c)(2)      motion

under    the    belief         it    lacked     the       power    to   depart       below    the

statutory minimum sentence.

                                                B.

      Parris        filed       the     instant        motion       seeking      a    sentence

reduction under Amendment 782 to the U.S. Sentencing Guidelines,

which    generally         reduces       by     two       points    the   offense       levels

assigned to the drug quantities described in U.S.S.G. § 2D1.1.

The     probation         office       prepared       a     resentencing       report        that

indicated Parris’ offense level fell to 27 using Amendment 782,

resulting      in    a    new       guideline    range      of     130-162    months.         The

report further noted that, because Parris’ current sentence was

below the original guideline range based on his assistance to

the Government, he was eligible for a comparable reduction below

the new guideline range.                  Finally, the report explained that

Parris also qualified for a revised sentence below the mandatory

minimum because the substantial-assistance motion was based on §

3553(e).            The    probation          report       ultimately        recommended        a

comparable sentence reduction to 103 months.



                                                6
     The Government filed a response in which it agreed with the

probation report’s recommendation, noting that “[s]ince Parris

received a downward departure pursuant to the Government’s §

3553(e) and § 5K1.1 motion, a reduction comparably less to the

low-end of Parris’ amended Guidelines range results in a term of

imprisonment of 103 months.”           J.A. 74.

     As    the    judge    who     originally        sentenced     Parris      had   since

retired,    the       current    sentencing      proceeding        was   assigned      to

another    judge.         The    assigned       judge    denied      Parris’     motion,

concluding       he   lacked     authority      to    depart      from   the    existing

sentence    of    120     months    because      it     was   a    statutory     minimum

sentence.    In relevant part, the court held:

            Defendant is not eligible for a reduction.
            He received the mandatory minimum sentence.
            It is true that the Government moved for a
            downward departure pursuant to USSG § 5K1.1
            and for a sentence below the mandatory
            minimum pursuant to 18 USC § 3553(e).       It
            appears, however, that only the 5K1.1 was
            granted.   There is nothing in the record to
            show that the 3553(e) was granted. The text
            order of January 28, 2009, reflects only the
            granting of the 5K1.1, and the Statement of
            Reasons does not show any § 3553(e) motion
            being    granted.    Most   tellingly,    the
            Government had moved for the Court to depart
            downward to 110 months, which is below the
            mandatory minimum, but the Court nonetheless
            imposed a sentence at the mandatory minimum
            of 120 months. . . . In sum, Defendant has
            pointed to nothing in the record showing
            that any § 3553(e) motion was ever granted.

            Since  Defendant            received the              mandatory
            minimum sentence           and no motion              has been

                                            7
               granted allowing a sentence below that
               mandatory minimum, Defendant is not eligible
               for any relief pursuant to 18 USC § 3582.

J.A. 38.       In sum, the district court determined that it lacked

authority       to   depart   any       further   from    the     current    sentence

because it was the statutory minimum and the original sentencing

court had not granted the Government’s § 3553(e) motion which

would have permitted a departure below that threshold.

       Parris timely appealed, and we have jurisdiction under 28

U.S.C. § 1291.



                                           II.

       Parris    challenges       the    district    court’s      judgment    on    two

grounds.       First, he disputes the court’s legal conclusion that a

§    3553(e)    motion    must    be    granted     before    a   sentence    may    be

reduced below the statutory minimum under Amendment 782 and the

applicable regulations.            Alternatively, he contests the court’s

finding that the sentencing judge did not grant the Government’s

§ 3553(e) motion.         We address only the latter argument because

it is dispositive of this appeal.

       The     district    court’s        finding    at      issue   --     that    the

Government’s § 3553(e) motion was never granted –- is based on

its interpretation of the sentencing court’s earlier judgment.

Our case law instructs that the interpretation of a prior order

is    ultimately      a   legal     question      with    substantial       deference

                                            8
afforded to the district court’s construction.                             See Anderson v.

Stephens,         875 F.2d 76,     80     n.8    (4th       Cir.     1989).         This

“substantial            deference”        essentially         amounts       to     abuse       of

discretion review.              See Wolfe v. Clarke, 718 F.3d 277, 284 (4th

Cir. 2013) (“[W]e review a district court’s interpretation of

its   own    orders       for     abuse    of    discretion.”);           see    also    United

States v. Luskin, 16 F. App’x 255, 262 (4th Cir. 2001). 2

      A district court abuses its discretion if its decision is

guided      by    erroneous       legal     principles        or    rests       upon    clearly

erroneous factual findings.                    See United States v. Barber, 119
F.3d 276, 283 (4th Cir. 1997) (en banc).                           We are authorized to

review the record and reasons offered by the district court and

reverse      if    the     “appellate          court    has    a    definite       and     firm

conviction        that    the     court    below       committed     a     clear       error   of

judgment in the conclusion it reached upon a weighing of the

relevant factors.”              Wilson v. Volkswagen of Am., Inc., 561 F.2d
494, 506 (4th Cir. 1977).

      To be sure, we will afford a wide berth to a trial court

interpreting        its     own    prior       judgment    and      will    question       that

      2There is out of circuit authority suggesting that de novo
review without any degree of deference is more appropriate when
the reviewing judge did not direct or author the first judgment,
as is the case here. See, e.g., United States v. Spallone, 399
F.3d 415, 423-24 (2d Cir. 2005).    We need not wade into that
issue today because Parris prevails even applying the abuse of
discretion standard.



                                                9
interpretation only in rare cases.              This, however, is such a

case.    The district court abused its discretion here by failing

to give appropriate deference to the sentencing court’s oral

findings stated from the bench.

     Although a court speaks through its judgments and orders,

in federal criminal cases the general rule is that the oral

pronouncement     of    the   sentence    governs.   See    Rakes    v.   United

States, 309 F.2d 686, 687-88 (4th Cir. 1962). 3              Consequently, a

court “should carry out the true intention of the sentencing

judge as this may be gathered from what he said at the time of

sentencing.”      United States v. Morse, 344 F.2d 27, 30 (4th Cir.

1965); see also United States v. Schultz, 855 F.2d 1217, 1225

(6th Cir. 1988) (“[W]hen an oral sentence conflicts with the

written sentence, the oral sentence controls.”).                   Only in the

event of an unresolvable ambiguity at the sentencing hearing

have we before authorized turning to the criminal judgment and

other written evidence to discern intent.            See United States v.

Osborne, 345 F.3d 281, 283 n.1 (4th Cir. 2003); see also United

States v. Villano, 816 F.2d 1448, 1450 (10th Cir. 1987) (en

banc)    (“When    an    orally    pronounced    sentence     is    ambiguous,

     3 While the rule is the opposite in many state courts, see
Amin v. Cty. of Henrico, 63 Va. App. 203, 209 (2014) (“Because
a circuit court speaks only through its orders, we look to the
sentencing order . . . to discern its holding.”), the federal
rule is clear.



                                         10
however, the judgment and commitment order is evidence which may

be used to determine the intended sentence.”).

      Instead     of      letting     the        oral    pronouncements     of    the

sentencing court guide its analysis, the district court below

turned immediately to the written clerical record and statement

of reasons, remarking that they “reflect[ed] only the granting

of the 5K1.1.”       J.A. 38.       The court’s conclusion rested entirely

on its observation that the original written sentencing order

and   corresponding          docket     entries         did   not   evidence      the

Government’s § 3553(e) motion.              This approach is contrary to the

controlling case law and is an abuse of the district court’s

discretion.      See United States v. Pembrook, 609 F.3d 381, 383

(6th Cir. 2010) (explaining that a “district court abuses its

discretion when it . . . applies the law improperly”).

      Focusing on the sentencing colloquy, as we must, we have

little trouble concluding that the sentencing judge granted the

§   3553(e)     motion.       The     Government’s        substantial     assistance

motion unequivocally cited both § 3553(e) and § 5K1.1 as grounds

for departure.         At the sentencing hearing, the court made no

distinction     between      the    statutory      and   guidelines     grounds   for

departure, and instead endorsed the Government’s motion “[f]or

the reasons set forth in the written motion.”                       J.A. 21.      The

clear conclusion to be drawn from the sentencing court’s oral

ruling   is   that     the   court,    in    fact,      granted   the   Government’s

                                            11
motion on both grounds.           See United States v. Taylor, 414 F.3d
528, 533 (4th Cir. 2005) (“[T]he intent of the sentencing court

must guide any retrospective inquiry into the term and nature of

a sentence.”).

        Moreover,     after     granting       the   Government’s      substantial

assistance motion without qualification, the court recited the

applicable guideline range as 110-137 months.                    The lower end of

this    range   plainly   falls    below       the   statutory     minimum   of   120

months.     The court’s conclusion that the applicable sentencing

range was below the statutory minimum sentence reflects that the

court    did    not   consider    itself       constrained    to    the    statutory

sentencing floor, which could only be the case if the court had

granted the § 3553(e) motion.              As Parris points out, “[i]f the

court had considered itself bound by the mandatory minimum . . .

it would have stated here that the low end of the range was 120

months, not 110 months.”             Opening Br. 17.             We find Parris’

observation on point.            See United States v. Glover, 686 F.3d
1203, 1204 (11th Cir. 2012) (“Because the statutory mandatory

minimum     sentence    was     greater    than      the   otherwise      applicable

guidelines range, the statutory mandatory minimum . . . became

the guidelines range . . . .”).

        On appeal, the Government has changed its position from

that taken below.             It now maintains that the district court

correctly looked to the written materials in this case because

                                          12
the    record     is   ambiguous        about     the     outcome      of   its     §   3553(e)

motion.       The sentencing court did not “explicitly state that

[he] was granting the . . . § 3553(e) motion,” the Government

contends.         Response Br. 17.              As recited above, however, the

sentencing        judge   wholly        adopted     the    Government’s           motion      that

expressly invoked § 3553(e).                    That motion plainly states that

the    Government         moves        pursuant     to     “Section         5K1.1       of    the

Sentencing Guidelines and Title 18, United States Code, Section

3553(e)” for a downward departure to reflect Parris’ substantial

assistance.         J.A. 28 (emphasis added).                    In turn, the district

court’s     ruling     ore      tenus    was    explicit:        “For   the       reasons     set

forth in the written motion for a downward departure . . . the

court determines that the motion for downward departure should

be    and   the    same    is    allowed.”          Id.    at    21.        Nothing      in    the

sentencing court’s bench ruling indicates anything but a grant

of    the   substantial         assistance      motion      on    the   grounds         pled:   §

5K1.1 and § 3553(e).               In the context of sentencing, we often

uphold      orders     that      are    granted      by    reference         to    a    written

submission without added clarification, see, e.g., United States

v. Brame, 448 F. App'x 364, 367 (4th Cir. 2011); United States

v. Trotman, 406 F. App’x 799, 806 (4th Cir. 2011), and we see no

reason to require more here.

       Alternatively, the Government argues that the fact that the

judge imposed a sentence of 120 months, which falls right at the

                                               13
statutory minimum, indicates that the § 3553(e) motion was not

granted.       We are unpersuaded this point creates ambiguity, let

alone a discrepancy sufficient to allow the district court to

consult only the written record.                      See Equitable Life Assur. Soc.

of U.S. v. Deem, 91 F.2d 569, 575 (4th Cir. 1937) (“[I]t is not

permissible        for     courts       by        a        strained       and       over-refined

construction       of    ordinary       words         to    create       an    ambiguity      which

would    not     otherwise    exist.”).               The    fact     that      the    sentencing

court imposed the statutory minimum sentence does not prove that

the   sentencing        judge,    who    had       just      granted          the   Government’s

motion     and    recited     a     guideline              range    below        the   statutory

minimum, thought that he lacked the authority to impose a lesser

sentence.        The Government fails to appreciate that nothing from

the     sentencing       transcript       hints            that    the        sentencing      judge

thought    himself       constrained         to       impose       the    statutory        minimum

sentence.          Instead,       as    described,            the        court      specifically

identified the applicable guideline range as falling below the

statutory      minimum     due    to    the       Government’s            motion.        On    this

record, we find it more likely that the sentencing judge simply

found 120 months to be the most appropriate sentence, not that

he silently rejected the § 3553(e) motion.

      In sum, the district court erred when it failed to focus on

the sentencing court’s oral ruling in its inquiry as to whether

the sentencing court granted the Government’s § 3553(e) motion.

                                              14
Instead,       it    looked    only    to    the    written        record      to    find     an

ambiguity, and with this view of the evidence, wrongly surmised

that    the    §    3553(e)     motion     was    never      granted.       Applying         the

correct framework, we must reach the opposite conclusion: the

substantial assistance motion was granted under § 3553(e) and

therefore the district court was authorized to depart below the

statutory       minimum      sentence.       Accordingly,          the    district         court

abused     its       discretion       in    rejecting        Parris’      18        U.S.C.    §

3582(c)(2) motion on the ground that it lacked legal authority

to award a sentence reduction.                    See Williams, 687 F.3d at 285-

86.

       Parris appears to suggest that we should forge ahead and

award    the    downward       departure     ourselves.            This   we    cannot       do.

Parris’ eligibility for a reduction does not entitle him to a

lower sentence.              Whether, and to what extent, a reduction is

warranted       here    are    decisions     left       to   the    discretion        of     the

district court, as guided by the applicable sentencing factors.

See    United       States    v.   Williams,      808 F.3d 253,   263       (4th   Cir.

2015).



                                            III.

       Pursuant to the foregoing, we vacate the judgment of the

district court and remand this case for further proceedings.

                                                                   VACATED AND REMANDED

                                             15